DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 3/4/2021 are as follows: 
Claims 8 and 9 are cancelled by the applicant;
Claims 23-27 are newly added;
Claims 1-7 and 10-27 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US5046327, as previously cited) in view of Dixon (US3628348, as previously cited).
Re Claim 1. Walker teaches a cooling assembly (520) to hang under a vehicle (450) (It is noted that the limitation of “to hang under a vehicle” is considered intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is 
a housing (552) structured to hang and be spaced away (via brackets 576) from a body of the vehicle such that an air gap exists between the housing and the body, wherein the housing comprises a top wall (back panel of 552), side walls (556) and a bottom wall (571), wherein the housing comprises hangers (576), and wherein the hangers extend from the housing and hang the housing from the body (Figures 9-10; Column 9 line 8 - Column 10 line 3); 
a slab condenser (600) disposed within the housing and horizontally oriented when the housing is attached to the vehicle (Figures 9-10; Column 9 line 8 - Column 10 line 3); and 
a condenser fan assembly (610) disposed within the housing and directing air through the top wall, the bottom wall and the slab condenser and through the air gap between the top wall of the housing and the body (Figures 9-10; Column 9 line 8 - Column 10 line 3), 
wherein the bottom wall includes a perforated (574) planar bottom surface (571) through which the air passes, and the housing surrounds the slab condenser and the condenser fan assembly (Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Walker fails to specifically teach the cooling assembly is configured to hang under a vehicle, wherein the housing is structured to hang and be spaced away from a floor of the vehicle such that an air gap exists between the housing and the floor, and wherein the hangers extend from the housing upward and above a top of the housing and hang the housing from the floor; and the condenser fan assembly directs air vertically through the bottom wall perforated planar bottom surface.

Therefore, in view of Dixon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the cooling assembly of Walker under the vehicle floor in order to reduce the exterior space occupied by the condenser housing as well as to provide a more aesthetically pleasing design since the condenser housing would be hidden.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the housing of Walker to hang under the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 2. Walker teaches the condenser fan assembly (610) draws air through the slab condenser (Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 3. Walker teaches the condenser fan assembly (610) directs air through the slab condenser (Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 4. Walker as modified by Dixon teach the condenser fan assembly (Dixon 407) is disposed above the slab condenser (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; 
Re Claim 5. Walker as modified by Dixon teach the condenser fan assembly is disposed below the slab condenser (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 6. Walker teaches a compressor (640) configured to receive and compress a refrigerant prior to the refrigerant being provided to the slab condenser; and a dryer receiver (118) configured to receive the refrigerant from the slab condenser and dry the refrigerant prior to being directed out of the housing (Figures 2, 9, 10; Column 6 lines 23-29 teaches a dryer bulb is a conventional element found in refrigeration systems, wherein it is obvious to one of ordinary skill in the art that the embodiment of Figure 10 would also comprise a dryer bulb for the same reason it was included in the first embodiment.  Additionally, it is noted that Figure 10 appears to illustrate the dryer bulb [cylinder connected to 658 and 663] but just didn’t label it again.).  
Re Claim 7. Walker as modified by Dixon teach the hangers (576 of Walker) vertically extend from the top wall of the housing to the floor; and the top wall of the housing is fastened to the hangers (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 2 lines 51-54, Column 3 lines 29-74).  
Re Claim 10. Walker as modified by Dixon teach a refrigeration system comprising: the cooling assembly of claim 1 (see rejection of claim 1 above), wherein the condenser fan assembly comprises a fan (610 of Walker), and a motor configured to rotate the fan (Walker Figures 9-10, Column 9 line 50 recites “a motor-powered fan 610”, thus Walker teaches a fan motor); at least one sensor (i.e. Walker thermostat 832 or 1153/1155) configured to generate at 
Re Claim 11. Walker teaches the cooling assembly further comprises a compressor (640); the compressor is disposed within the housing (552) (Figure 10 illustrates the compressor within the housing); and the control module controls a speed of the compressor based on the at least one signal (Walker Figures 3, 8, 11; Column 8 lines 35-37, Column 10 lines 38-49, Column 11 lines 28-48, Column 12 line 46 - Column 13 line 5).  

Re Claim 12. Walker teaches a cooling assembly (520) to hang under a vehicle (450) (It is noted that the limitation of “to hang under a vehicle” is considered intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987)), the cooling assembly comprising: 
a housing (552) structured to hang and be spaced away (via brackets 576) from a body of the vehicle such that an air gap exists between the housing and the body, wherein the housing comprises a top wall (back panel of 552), side walls (556) and a bottom wall (571), wherein the housing comprises hangers (576), and wherein the hangers extend from the housing and hang the housing from the body (Figures 9-10; Column 9 line 8 - Column 10 line 3); 
a slab condenser (600) disposed within the housing and oriented at less than a 45° angle relative to a horizontally oriented portion of the underbody structure when the housing is attached to the vehicle (Figures 9-10; Column 9 line 8 - Column 10 line 3); and 

the top wall (back panel of 552) includes a perforated planar top surface through which the air passes (Figure 5 illustrates a planar rear wall 197 with a perforated screen 211 over an air port 206; Column 9 lines 12-15 teaches the embodiment of Figures 9-10 are substantially identical to the embodiment of Figures 1-7.  Thus, it is clear from the drawings and disclosure that the rear panel of housing 552 comprises a perforated planar surface for air flow to move through heat exchanger 600, otherwise the air would not have a sufficient flow path through the housing for effective heat exchange), 
the bottom wall includes a perforated (574) planar bottom surface (571) through which the air passes (Figures 9-10; Column 9 line 8 - Column 10 line 3), and 
the housing encloses the slab condenser and the condenser fan assembly (Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Walker fails to specifically teach the cooling assembly is configured to hang under a vehicle, wherein the housing is structured to hang and be spaced away from an underbody structure of the vehicle such that an air gap exists between the housing and the underbody structure, and wherein the hangers extend from the housing upward and above a top of the housing and hang the housing from the underbody structure; and the condenser fan assembly directs air vertically through the top wall perforated planar surface and the bottom wall perforated planar bottom surface.
However, Dixon teaches it is well known to have a cooling assembly (28) to hang under a vehicle (20) (Figures 1-4; Column 1 lines 21-25), wherein the cooling assembly comprises a 
Therefore, in view of Dixon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the cooling assembly of Walker under the vehicle floor in order to reduce the exterior space occupied by the condenser housing as well as to provide a more aesthetically pleasing design since the condenser housing would be hidden.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the housing of Walker to hang under the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 13. Walker as modified by Dixon teach the slab condenser is mounted at least one of horizontally within the housing or parallel to the horizontally oriented portion of the underbody structure when the housing is attached to the underbody structure  (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28).  
Re Claim 14. Walker as modified by Dixon teach a system comprising: the cooling assembly of claim 12 (see rejection of claim 12 above); the underbody structure (30 of Dixon is the floor, which is an underbody structure), wherein the underbody structure is a floor (30 of 
Re Claim 15. Walker as modified by Dixon teach at least one of the top wall and the bottom wall of the housing are oriented at less than a 45° angle relative to the horizontally oriented portion of the underbody structure when the housing is attached to the underbody structure (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28). 
Re Claim 16. Walker as modified by Dixon teach at least one of the top wall and the bottom wall of the housing are horizontally oriented when the housing is attached to the underbody structure (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28).  
Re Claim 17. Walker teaches a compressor (640) configured to receive and compress a refrigerant prior to the refrigerant being provided to the slab condenser; and a dryer receiver (118) configured to receive the refrigerant from the slab condenser and dry the refrigerant prior to being directed out of the housing (Figures 2, 9, 10; Column 6 lines 23-29 teaches a dryer bulb is a conventional element found in refrigeration systems, wherein it is obvious to one of ordinary skill in the art that the embodiment of Figure 10 would also comprise a dryer bulb for the same reason it was included in the first embodiment.  Additionally, it is noted that Figure 10 appears to illustrate the dryer bulb [cylinder connected to 658 and 663] but just didn’t label it again.).  
Re Claim 18. Walker as modified by Dixon teach the condenser fan assembly (Walker 610, Dixon 407) draws air through the slab condenser and is disposed above the slab condenser (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-
Re Claim 19. Walker teaches the condenser fan assembly draws air through the slab condenser and is disposed below the slab condenser (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 20. Walker as modified by Dixon teach a refrigeration system comprising: the cooling assembly of claim 12 (see rejection of claim 12 above), wherein the condenser fan assembly comprises a fan (610 of Walker), and a motor configured to rotate the fan (Walker Figures 9-10, Column 9 line 50 recites “a motor-powered fan 610”, thus Walker teaches a fan motor); at least one sensor (i.e. Walker thermostat 832 or 1153/1155) configured to generate at least one signal (Walker Figures 3, 8, 11; Column 8 lines 35-37, Column 10 lines 38-49, Column 11 lines 28-48, Column 12 line 46 - Column 13 line 5); a compressor (640 of Walker) disposed within the housing (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3); and a control module (Walker 800 or 1100) configured to, based on the at least one signal, control (i) a speed of the fan, and (ii) a speed of the compressor (Walker Figures 3, 8, 11; Column 8 lines 35-37, Column 10 lines 38-49, Column 11 lines 28-48, Column 12 line 46 - Column 13 line 5).  
Re Claim 21. Walker as modified by Dixon teach the condenser fan assembly either (i) directs the air to an area between the top wall and the floor, or (ii) draws the air from the area between the top wall and the floor (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28).  

Re Claim 22. Walker teaches a cooling assembly (520) to hang under a vehicle (450) (It is noted that the limitation of “to hang under a vehicle” is considered intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987)), the cooling assembly comprising: 
a housing (552) structured to hang and be spaced away (via brackets 576) from a body of the vehicle such that an air gap exists between the housing and the body, wherein the housing comprises a top wall (back panel of 552), side walls (556) and a bottom wall (571); 
a slab condenser (600) disposed within the housing and horizontally oriented when the housing is attached to the vehicle (Figures 9-10; Column 9 line 8 - Column 10 line 3); and 
a condenser fan assembly (610) disposed within the housing and directing air through the top wall, the bottom wall and the slab condenser and through the air gap between the top wall of the housing and the body (Figures 9-10; Column 9 line 8 - Column 10 line 3), 
wherein the top wall of the housing is disposed between (i) the body and (ii) the slab condenser and the condenser fan assembly, and the condenser fan assembly includes a condenser fan (610) and a condenser fan motor (Walker Figures 9-10, Column 9 line 50 recites “a motor-powered fan 610”, thus Walker teaches a fan motor).  
Walker fails to specifically teach the cooling assembly is configured to hang under a vehicle, wherein the housing is structured to hang and be spaced away from a floor of the vehicle such that an air gap exists between the housing and the floor, and the condenser fan assembly directs air vertically through the top wall, and the top wall of the housing is disposed between (i) the floor and (ii) the slab condenser.

Therefore, in view of Dixon’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to hang the cooling assembly of Walker under the vehicle floor in order to reduce the exterior space occupied by the condenser housing as well as to provide a more aesthetically pleasing design since the condenser housing would be hidden.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the housing of Walker to hang under the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI, C).

Re Claim 23. Walker teaches the housing encloses the slab condenser and the condenser fan assembly (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 24. Walker as modified by Dixon teach the top wall of the housing is disposed between (i) the floor and (ii) the slab condenser and the condenser fan assembly (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28).  
Re Claim 25. Walker teaches the top wall and the bottom wall of the housing protect the slab condenser and the condenser fan assembly (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3); and the top wall is perforated to allow air to pass vertically through the top wall (Figure 5 illustrates a planar rear wall 197 with a perforated screen 211 over an air port 206; Column 9 lines 12-15 teaches the embodiment of Figures 9-10 are substantially identical to the embodiment of Figures 1-7.  Thus, it is clear from the drawings and disclosure that the rear panel of housing 552 comprises a perforated planar surface for air flow to move through heat exchanger 600, otherwise the air would not have a sufficient flow path through the housing for effective heat exchange) (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3).  
Re Claim 26. Walker as modified by Dixon teach at least one of the top wall and the bottom wall include a protective screen (211 and 574 of Walker) (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3); and the top wall is perforated to allow air to pass vertically through the top wall (Figure 5 illustrates a planar rear wall 197 with a perforated screen 211 over an air port 206; Column 9 lines 12-15 teaches the embodiment of Figures 9-10 are substantially identical to the embodiment of Figures 1-7.  Thus, it is clear from the drawings and disclosure that the rear panel of housing 552 comprises a perforated planar surface for air flow to move through heat exchanger 600, otherwise the air would not have a sufficient flow path through the housing for effective heat exchange) (Walker Figures 9-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-28).  
Re Claim 27. Walker as modified by Dixon teach the slab condenser is disposed above the condenser fan assembly and air is drawn from a space between the floor and the housing and passed through the top wall, followed by the slab condenser and output through the bottom wall (Walker Figures 1-10; Column 9 line 8 - Column 10 line 3; Dixon Figures 1-4; Column 3 lines 1-

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763